1    HEJMANOWSKI & MCCREA LLC
     Charles H. McCrea (SBN #104)
2
     520 South Fourth Street, Suite 320
3    Las Vegas, Nevada 89101
     Telephone: (702) 834-8777
4
     Facsimile: (702) 834-5262
5    Email: chm@hmlawlv.com

6    COPILEVITZ & CANTER, LLC
     William E. Raney (MO #46954)*
7
     Kellie Mitchell Bubeck (MO #65573)*
8    310 W. 20th Street, Suite 300
     Kansas City, Missouri 64108
9    Telephone: (816) 472-9000
     Facsimile: (816) 472-5000
10
     Email: braney@cckc-law.com
11          kmitchell@cckc-law.com
     * Pro hac vice to be submitted.
12
     Attorneys for Defendant Hibu Inc.
13

14                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
15
     BLAKE COOLEY, individually and on behalf        Case No. 19-cv-00269-MMD-VCF
16
     of all others similarly situated,
17                                                   DEFENDANT’S UNOPPOSED MOTION
                   Plaintiff,                        FOR LEAVE FOR AN EXTENSION OF
18                                                   TIME TO RESPOND TO PLAINTIFF’S
     vs.                                                CLASS ACTION COMPLAINT
19

20   HIBU INC., a Delaware Corporation,                          (FIRST REQUEST)

21                 Defendant.

22

23          Defendant Hibu Inc. (“Hibu”) respectfully files this motion for leave for an extension of

24   time to respond to Plaintiff Blake Cooley’s (“Plaintiff”) class action complaint. Dkt. No. 1.
25
            The deadline for Hibu to respond to Plaintiff’s class action complaint is March 20, 2019.
26

27

28   DEFENDANT’S UNOPPOSED MOTION FOR LEAVE FOR AN EXTENSION OF TIME TO RESPOND TO
     PLAINTIFF’S CLASS ACTION COMPLAINT(FIRST REQUEST) - 1
1    Due to the nature of the allegations in this Telephone Consumer Protection Act class action, Hibu
2
     requests the Court extend the time to file its response by 21 days to April 10, 2019.
3
            Plaintiff’s counsel consented to the filing of this motion on March 18, 2019 via email.
4
            If granted, the new deadline for Hibu to file its response to Plaintiff’s class action
5

6    complaint would be no later than Wednesday, April 10, 2019. This request is made in good faith

7    and for no improper purpose and does not prejudice either party.
8
            WHEREFORE, Hibu respectfully requests the Court grant this motion for leave for an
9
     extension of time to respond to Plaintiff’s class action complaint.
10
     Dated: March 19, 2019                 Respectfully submitted,
11

12                                          /s/ Charles H. McCrea
                                           Charles H. McCrea
13                                         HEJMANOWSKI & MCCREA LLC
                                           Charles H. McCrea (SBN #104)
14
                                           520 South Fourth Street, Suite 320
15                                         Las Vegas, Nevada 89101

16                                         COPILEVITZ & CANTER, LLC
                                           William E. Raney (MO #46954)*
17
                                           Kellie Mitchell Bubeck (MO #65573)*
18                                         310 W. 20th Street, Suite 300
                                           Kansas City, Missouri 64108
19                                         * Pro hac vice to be submitted.
20
                                           Attorneys for Defendant Hibu Inc.
21

22
                                           IT IS SO ORDERED:
23
                                           _________________________________________
24
                                           UNITED STATES MAGISTRATE JUDGE
25
                                                   3-20-2019
                                           DATED: _________________
26

27

28   DEFENDANT’S UNOPPOSED MOTION FOR LEAVE FOR AN EXTENSION OF TIME TO RESPOND TO
     PLAINTIFF’S CLASS ACTION COMPLAINT(FIRST REQUEST) - 2
1                                   CERTIFICATE OF SERVICE
2
            I hereby certify that I have served a copy of the foregoing on the following parties via the
3
     Court’s CM/ECF electronic filing system on this 19th day of March 2019:
4

5
     CRAIG B. FRIEDBERG, ESQ.
6    Nevada Bar No. 004606
     4760 South Pecos Road, Suite 103
7    Las Vegas, Nevada 89121
     Phone: (702) 435-7968;
8
     Fax: (702) 825-8071
9    Email: attcbf@cox.net

10   ANTHONY I. PARONICH, ESQ. (SBN 678437)1
     BRODERICK & PARONICH, P.C.
11
     99 High Street, Suite 304
12   Boston, Massachusetts 02110
     Telephone: (617) 738-7080
13   Facsimile: (617) 830-0327
     Email: anthony@broderick-law.com
14

15                                                         /s/ Charles H. McCrea
                                                          Charles H. McCrea
16

17

18

19

20

21

22

23

24

25

26

27

28   DEFENDANT’S UNOPPOSED MOTION FOR LEAVE FOR AN EXTENSION OF TIME TO RESPOND TO
     PLAINTIFF’S CLASS ACTION COMPLAINT(FIRST REQUEST) - 3
